Title: To George Washington from Edmund Randolph, 10 July 1795
From: Randolph, Edmund
To: Washington, George


          
            July 10. 1795
          
          E. Randolph has the honor of sending to the President the draft of a letter to Mr Jaudenes in answer to his, respecting the Georgia sales—The papers, which he sent E.R. are (besides his letter, which I read to the President) a letter from the baron de Carondelet, enclosing one from his correspondent in Charleston, and the acts of Georgia translated into Spanish. They all go to the single point of stating to Mr Jaudenes, that such acts have passed, derogatory from the rights of Spain.
        